—Judgment, Supreme Court, Bronx County (Lawrence Bernstein, J.), rendered June 15, 1998, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him to a term of 3 to 6 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning identification and credibility.
Defendant’s suppression motion was properly denied. The record supports the court’s finding that defendant was identified at a fair lineup. Defendant’s relatively short stature did not figure prominently in the victim’s description of the perpetrator, and the fact that the participants, who were otherwise similar in appearance, were seated during the lineup was sufficient to prevent defendant’s height from attracting undue attention. Concur — Sullivan, P. J., Williams, Ellerin, Wallach and Friedman, JJ.